UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-5133


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

BRADLEY MAURICE JAMES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:09-cr-00050-F-2)


Submitted:   June 15, 2012                   Decided:    July 20, 2012


Before DAVIS and    DIAZ,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, PC, Raleigh, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant United States Attorneys, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury    convicted      Bradley        Maurice   James    of    one    count       of

possession with intent to distribute more than fifty kilograms

of    marijuana,       and   aiding      and   abetting    the     same,      21    U.S.C.

§ 841(a)(1) and 18 U.S.C. § 2, and one count of possession of a

firearm in furtherance of a drug trafficking crime, 18 U.S.C.

§ 924(c).        Following         these    convictions,     the       district         court

sentenced      James    to   123    months’     imprisonment.          James       noted    a

timely appeal, and, in July 2011, we affirmed his convictions,

vacated his sentence, and remanded his case for resentencing,

because the district court failed to offer any explanation for

its chosen sentence.           On remand, James once again was sentenced

to 123 months’ imprisonment.                   He noted a timely appeal.                   We

affirm.

       James    challenges         the     procedural     reasonableness           of     the

sentence imposed by the district court on remand.                          We review a

sentence imposed by the district court for reasonableness “under

a    deferential      abuse-of-discretion          standard.”         Gall    v.    United

States, 552 U.S. 38, 41 (2007).                “We review factual findings for

clear error, and legal conclusions de novo.”                       United States v.

Davis, 679 F.3d 177, 2012 WL 1608607, at *4 (4th Cir. May 9,

2012).

       Our   appellate       review      entails    consideration        of    both      the

procedural      and     substantive         reasonableness       of    the     sentence.

                                           - 2 -
Gall, 552 U.S. at 51.            In determining procedural reasonableness,

we consider whether the district court properly calculated the

defendant’s Sentencing Guidelines range, treated the Guidelines

as   mandatory,     considered         the   18       U.S.C.    §   3553(a)      sentencing

factors, selected a sentence based on clearly erroneous facts,

or failed to explain sufficiently the selected sentence.                               Id. at

49–51.      “Regardless of whether the district court imposes an

above, below, or within-Guidelines sentence, it must place on

the record an individualized assessment based on the particular

facts of the case before it.”                United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).

      James    contends       that     the   district       court      failed     to     state

individualized        reasons         for    the       sentence        imposed     on     the

possession with intent to distribute more than fifty kilograms

of marijuana count of conviction.                      In making this contention,

James    acknowledges         that    the    district          court    “did     make    some

statements about [him] and his background . . . , [but] it was

still insufficient and did not meet the standard required by the

Fourth Circuit.”         Appellant’s Br. at 59.

      The   “individualized           assessment        need    not    be    elaborate      or

lengthy,      but   it    must       provide      a    rationale       tailored     to    the

particular     case      at   hand     and     adequate        to   permit     ‘meaningful

appellate review.’”           Carter, 564 F.3d at 330 (quoting Gall, 552

U.S. at 51).          At resentencing, the district court noted that

                                            - 3 -
James possessed a large quantity of marijuana and possessed a

firearm    in    conjunction        with   drug        trafficking.       The     district

court     also       noted   that    James       had    no     meaningful    employment

history,       yet     he    possessed       a     vehicle      worth     approximately

$30,000.00 for which he put approximately $8,000.00 down.                              The

district court explained that the lack of employment and the

cost of the vehicle meant that James had been “involved in the

drug business for quite some time.”                     (J.A. 410).       Additionally,

based on witness trial testimony, the district court found that

James    was     a    “big   dealer,”      (J.A.       411),    warranting      a   higher

sentence.        The district court’s comments and findings on the

factors     influencing         sentencing         are       sufficient      to     permit

meaningful       appellate     review.           The    district    court    considered

James’ arguments for a lower sentence, but simply rejected them

in favor of a sentence at the high-end of the Guidelines range.

Accordingly, the sentence is procedurally reasonable. ∗


     ∗
       James also raises an ineffective assistance of counsel
claim on appeal.    An ineffective assistance of counsel claim
generally should be raised in a motion under 28 U.S.C. § 2255 in
the district court. United States v. Richardson, 195 F.3d 192,
198 (4th Cir. 1999).   Although an ineffective assistance claim
may be cognizable on direct appeal if “it conclusively appears
from the record that defense counsel did not provide effective
representation,” id. (citation and internal quotation marks
omitted), it does not conclusively appear on the record that
counsel provided ineffective representation.    Accordingly, the
ineffective assistance of counsel claim is not cognizable in
this appeal.



                                           - 4 -
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                              - 5 -